DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please replace “the weight” with “a weight”.  

Claim 1 is objected to because of the following informalities:  In line 6, please replace “the range” with “a range”.  

Claim 4 is objected to because of the following informalities:  In line 2, please replace “claim 1 that” with “claim 1, wherein the composition”.  

Claim 7 is objected to because of the following informalities:  In line 2, please replace “which further comprises” with “further comprising”.  

Claim 10 is objected to because of the following informalities:  In line 3, please insert “that of” prior to “the phase”.  

Claim 16 is objected to because of the following informalities:  In line 9, please insert “into” after “is placed”.  

Claim 17 is objected to because of the following informalities:  In line 1, please replace “claim 1 that” with “claim 1, wherein the composition”.  

Claim 18 is objected to because of the following informalities:  In line 1, please replace “claim 1 that” with “claim 1, wherein the composition”.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawafta et al. (US 9,914,865).
Sawafta et al. teaches a composition comprising a phase change material and about 3 wt % of Cab-o-sil fumed silica as a hydrophobic sorption material (example 2).  Reference teaches another embodiment in which a composition comprises a phase change material and Kraton G1651HU styrene-ethylene/butylene-styrene (SEBS) copolymer as a hydrophobic sorption material (example 9).  Inventors contemplate preparation of compositions comprising a plurality of differing hydrophobic sorption materials wherein such embodiments comprise an aerogel and a polymeric material (col. 3, line 56).  With these guidelines in mind, one of ordinary skill in the art would have found it obvious from working examples to prepare a composition comprising a phase change material and a combination of Cab-o-sil fumed silica and Krtaon G1651HU SEBS.  This combination is obvious, and it flows naturally from the working examples.  The person of ordinary skill in the art, absent any prescribed ratio of components, would have found it obvious, at least initially, to use a 1:1 ratio of fumed silica and styrene-butadiene copolymer, which is well within claimed ratio of 0.6:1 to 5:1.  In summary, it would have been obvious to one of ordinary skill in the art to make the composition of instant claims 1 and 4-6 based on the teaching of the prior art.


A composition comprising phase change material, fumed silica and SEBS is substantially the same as that described in instant claims, and therefore such composition qualifies as a shear thinning gel composition.  One of ordinary skill in the art would also reasonably expect such composition to exhibit substantially the same properties recited in instant claims 16 and 18.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Subject of remaining claims is also obvious over Sawafta et al.  The phase change material is a fatty acid (lauric acid, myristic acid; example 2 and 3), fatty alcohol (lauryl alcohol; example 5), as well as an alkyl ester of a fatty acid (col. 4, line 65).  Compositions may contain a second linker component such as a polyol, such as a glycol (diol) in an amount of less than 10 wt % (col. 26, line 26 and 39).  Inventors also teach combining a polyfunctional monomer with a linker component to provide a second mixture.  The polyfunctional monomer is a diol such as poly(tetramethylene ether) glycol.  Compositions of the invention are used to make a foam (col. 34, line 62).  
  
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 13, 2022